     Case 1:18-cr-00078-LJO-SKO Document 24 Filed 10/12/18 Page 1 of 2


1    DANIEL C. CEDERBORG
      County Counsel – State Bar No. 124260
2    SCOTT C. HAWKINS
      Deputy County Counsel – State Bar No. 207236
3
     FRESNO COUNTY COUNSEL
4    2220 Tulare Street, 5th Floor
     Fresno, California 93721
5    Telephone: (559) 600-3479
     Facsimile: (559) 600-3480
6
7    Attorneys for non-party, COUNTY OF FRESNO.

8
                                   UNITED STATES DISTRICT COURT
9
10                                EASTERN DISTRICT OF CALIFORNIA

11
     USA,                                                   Case No. 1:18-cr-00078 LJO-SKO
12
                                  Plaintiff,
13
                                                            ERRATA TO RESPONSE BY NON-PARTY,
14                        Vs.                               COUNTY OF FRESNO, TO
                                                            ALLEGATIONS BY DEFENDANT, DAVID
15   DAVID NIN,                                             NIN, RE MEDICAL CARE AND
                                                            TREATMENT AT THE FRESNO COUNTY
16
                                  Defendant.                JAIL (ECF no. 15).
17
18          The County submits the following Errata to ECF no. 23, filed by the County:
19          The last paragraph of ECF 23, p. 2, should read as follows:
20          "The County responded to the Court’s October 2, 2018 order prior to the status hearing as
21   stated, and has, with CFMG, timely complied with its further response due today as follows:

22   On October 12, 2018, in response to the Court’s order (ECF no. 15) CFMG, the County’s
23   contracted medical service provider for the Jail, filed the Declaration of Medical Director
24   RAYMOND HERR, M.D. Dr. Herr’s Declaration speaks for itself, though the County believes
25   it provides the Court with the information necessary to satisfy it that Defendant’s allegations
26   are in fact, unsupported."
27
28


      Errata To Response By Non-Party, County of        1            Case No. 1:18-cr-00078 LJO-SKO
      Fresno To (ECF no. 15).
     Case 1:18-cr-00078-LJO-SKO Document 24 Filed 10/12/18 Page 2 of 2


1           Dated: October 12, 2018,

2
3                                                                Respectfully submitted,

4
5                                                                DANIEL C. CEDERBORG
                                                                 County Counsel
6
7                                                                /s/ Scott C. Hawkins
                                                       By:
8                                                                Scott C. Hawkins, Deputy
9                                                                Attorneys for Non-Party,
                                                                 County of Fresno.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      Errata Response By Non-Party, County of Fresno         2            Case No. 1:18-cr-00078 LJO-SKO
      To (ECF no. 15).
